MEMORANDUM **
California state prisoner Charles Rath-bun appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1988 action, without prejudice, for failure to exhaust administrative remedies as required by the Prison Litigation Reform Act, 42 U.S.C. § 1997e(a). We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir.2003). We affirm.
The district court properly dismissed the action because Rathbun did not exhaust administrative remedies properly given that he failed to comply with the prison’s filing deadlines. See Woodford v. Ngo, 548 U.S. 81, 90-91, 126 S.Ct. 2378, 165 L.Ed.2d 368 (2006) (explaining that “proper exhaustion” requires adherence to administrative procedural rules).
Rathbun’s remaining contentions are unpersuasive.
Rathbun’s request for appointment of counsel is denied.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.